Citation Nr: 1224984	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 10 percent disabling prior to February 18, 2010, 20 percent disabling from February 18, 2010 through April 24, 2011, and 40 percent disabling from April 25, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issues of entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus; entitlement to service connection for a left knee disorder; and entitlement to a higher initial rating for bilateral hearing loss, evaluated as noncompensably (0 percent) disabling prior to June 5, 2010 and 10 percent disabling from June 5, 2010, will be addressed in a separate decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to May 1948, and from October 1950 to July 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2007 rating decision in which the RO, inter alia, granted service connection for degenerative disc disease (DDD), lumbar spine, and assigned an initial noncompensable (0 percent) rating, effective March 3, 2006.  Later that month, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  In an April 2008 rating decision, the RO granted an initial 10 percent rating for DDD of the lumbar spine.  A statement of the case (SOC) regarding the claim for an initial rating in excess of 10 percent for DDD of the lumbar spine was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.  A supplemental SOC (SSOC) was issued in January 2009.  

In August 2009, the Veteran testified at the RO during a hearing before one of the undersigned Veterans Law Judges; a transcript of that hearing is of record.

In October 2009, that Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In November 2009, the Board remanded the claim for an initial rating in excess of 10 percent for DDD of the lumbar spine to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In a May 2010 rating decision, the RO granted an increased, 20 percent rating for DDD of the lumbar spine, effective February 18, 2010.  The RO denied the claim for higher ratings for this disability prior to and from February 18, 2010 (as reflected in a May 2010 and December 2010 SSOCs).  

In June 2011, the Veteran testified during a hearing before another of the undersigned Veterans Law Judges at the RO; a transcript of that hearing is also of record.  

In a September 2011 rating decision, available for review in the Veteran's Virtual VA e-folder, the RO, inter alia, granted an increased, 40 percent rating for the service-connected lumbar spine disability, characterized as degenerative disc and joint disease of the lumbar spine with left sciatica, effective April 25, 2011.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his lumbar spine disability, the Board has characterized this issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, while the RO has granted higher ratings for the Veteran's lumbar spine disability during the pendency of the appeal, inasmuch as higher ratings for this disability are available before and after the effective dates of the higher ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized this issue as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).   

As explained in more detail below, the Board has also recharacterized the appeal as encompassing a claim for a TDIU.  

The Board notes that, in a January 2011 letter, the Veteran's representative wrote that the Veteran would be forwarding a letter in the near future withdrawing his pending appeals except for his vision and left knee disorder.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  Despite the January 2011 letter, there is no subsequent communication from the Veteran or his representative actually withdrawing any claims from appeal.  Indeed, during the June 2011 hearing, the Veteran provided testimony regarding the claim for higher ratings for his lumbar spine disability.  Thus, this matter remains in appellate status.  

As noted above, the Veteran testified before two different Veterans Law Judges regarding his claim for higher ratings for his service-connected lumbar spine disability at hearings in August 2009 and June 2011.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Appeals can be assigned to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Therefore, in an October 2011 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  

In a November 2011 response to the October 2011 letter, the Veteran requested a videoconference hearing before a third Veterans Law Judge.  Accordingly, in January 2012, the case was remanded to afford the Veteran his requested hearing.  A March 2012 letter advised the Veteran that he was scheduled for a hearing before a Veterans Law Judge at the RO in April 2012; however, on the date of his scheduled hearing, the Veteran withdrew his hearing request and asked that a decision be made from the evidence on file.  See 38 C.F.R. § 20.704(e). There are no outstanding hearing requests of record.

In April 2012, the Veteran's representative submitted additional medical evidence, consisting of VA treatment records.  This evidence was accompanied by a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304.

For the reasons expressed below, the claims on appeal are being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   


REMAND

Unfortunately, the record reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As an initial matter, the Veteran's service-connected lumbar spine disability was most recently evaluated during a May 2011 VA examination available in the Veteran's Virtual VA e-folder.  During that examination, the Veteran described low back pain travelling to his legs, bilaterally.  He reported that he could walk for 100 yards, or five minutes, and no ambulatory aids were needed for his spine condition.  Motor function and sensory function of the lower extremities were each normal.  The left straight leg raise test was positive while the right straight leg raise test was negative.  The examiner commented that, while there were no motor or sensory changes on examination, the Veteran had a positive straight leg test indicating intervertebral disc syndrome (IVDS).  The examiner stated that the nerve roots involved in the IVDS were L4 and L5.  The sciatic nerve of the left lower extremity was the most likely involved peripheral nerve, and the examiner commented that the specific positive sensory or motor deficit was a positive left straight leg test.  The diagnosis following examination was degenerative joint disease, lumbar spine, and intervertebral disc syndrome of the lumbar spine with the most likely involved peripheral nerve being the sciatic, left.  

During the June 2011 hearing, just over a month after the May 2011 VA examination, the Veteran testified that his back pain radiated down the left leg and he had a tingling feeling going down to the toe at least four or five times a day and at night.  He added that his right leg was the same.  He added that he could walk about ten or fifteen feet, but, after that, experienced pain.  He reported that he used a cane and sometimes used two canes because he felt unsteady; like his legs might give out.  

The Veteran's June 2011 hearing testimony suggests a worsening of his lumbar spine disability since the May 2011 VA examination.  

Moreover, the May 2011 VA examination report indicates that the Veteran has neurological manifestations of his lumbar spine disability, involving the sciatic nerve on the left.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (providing that objective neurologic abnormalities should be evaluated separately from orthopedic abnormalities attributable to a service-connected spine disorder).  38 C.F.R. § 4.71a.  Incomplete paralysis of the sciatic nerve is rated pursuant to Diagnostic Code 8520.  Under this diagnostic code, incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, and severe, with marked muscular atrophy, warrants ratings of 10, 20, 40, and 60 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

While the May 2011 VA examiner found that the Veteran had intervertebral disc syndrome with the sciatic nerve of the left lower extremity being the most likely involved peripheral nerve, he did not describe any neurological manifestations of the service-connected lumbar spine disability involving the left sciatic nerve as mild, moderate, moderately severe, or severe.  Because VA undertook to provide a VA examination to evaluate the service-connected lumbar spine disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Accordingly, to ensure that the record reflects the current severity of the lumbar spine disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

As regards the claim for a TDIU, the Board highlights that the May 2011 VA examiner was asked to comment on the effect of each diagnosed condition on the Veteran's usual occupation and daily activities.  The examiner opined that all of the diagnosed disorders significantly limited the Veteran's physical activity and he was not capable of work.  The Board finds that this VA examination report raises a claim for a TDIU, and the claim for a TDIU is essentially a component of the claim for higher ratings for the service-connected lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

Although raised by the record, the RO has not adjudicated a claim for TDIU. The Board notes that, in the rating codesheet of the September 2011 rating decision, the RO stated that the Veteran did not meet the schedular requirements for a TDIU and had not claimed TDIU. The RO went on to state that outpatient treatment records were not consistent with unemployability due to the back and the VA examiner did not address sedentary work.  Therefore, the RO concluded, it did not address TDIU.  

Despite the RO's determination, the Board finds that the May 2011 VA examination report does raise a claim for a TDIU.  Accordingly, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other action noted below, the AMC/RO should adjudicate the matter of the Veteran's entitlement to a TDIU. 

In light of the claim for a TDIU, in his or her VA examination report, the VA examiner should address the impact of the Veteran's service-connected lumbar spine disability on his employability.  

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which, in this case, is considered a claim for increase), and may result in denial of the claim for higher initial ratings for the service-connected lumbar spine disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associate with the record a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the AMC/RO should also obtain and associate with the claims file or Virtual VA e-folder all outstanding pertinent records.

In this regard, a February 2010 VA spine examination report indicates that there was a temporary file regarding the Veteran's claimed left knee disorder, vertigo, and hernia.  The September 2011 RO decision, available in the Veteran's Virtual VA e-folder, also indicates that a temporary folder was reviewed. The Board emphasizes that records in the possession of the RO that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, including the Board, during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Without the temporary folder(s), the Board cannot determine with confidence whether, based on evidence both actually and constructively of record, VA's duty to assist has been fulfilled and/or whether the Board otherwise has before it all of the necessary information and evidence to arrive at a proper decision on the matters on appeal.  Hence, the AMC/RO should associate any temporary folders in VA's possession with the Veteran's claims file.

Moreover, the September 2011 rating decision in the Veteran's Virtual VA e-folder reflects that the evidence considered included, in addition to the temporary folder, the Veteran's claims for benefits received in January 2011 and April 2011, private medical evidence dated December 9, 2010 (thickness analysis), private medical evidence from Dr. S. from July 10, 1996 to April 6, 2010, and outpatient treatment records from the Eastern Colorado VA Healthcare System (HCS) (reviewed electronically), from March 3, 2004 through June 30, 2011.  While it appears that the private medical records pertain to a request to reopen a claim for service connection for a right eye condition, and the VA treatment records have been associated with the claims file, the January and April 2011 claims from the Veteran are not currently available for the Board's review.  On remand, the AMC/RO should associate with the claims file or Virtual VA e-folder any pieces of evidence considered in the September 2011 rating decision which are pertinent to the claims on appeal.  

The record also reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, a March 2004 VA treatment record reflects that the Veteran had Medicare and saw Dr. B., his primary care provider.  During a September 2007 VA examination of the lumbar spine, the Veteran reported that Dr. B. in Colorado Springs was his primary care physician.  During the August 2009 hearing, the Veteran reported that he received treatment for his back through a private doctor who was a Tricare provider.  While the Veteran reported that these treatment records had been provided to VA, the most recent private treatment records associated with the claims file at the time of the August 2009 hearing were dated in February 2007.  Accordingly, the Veteran indicated that he would secure his private treatment records, and the Veterans Law Judge held the record open for 30 days to allow the Veteran to submit these medical records.  He did not subsequently furnish additional records and, in a November 2009 decision and remand, the Board stated that, while the Veteran was free to obtain private treatment records and submit them to VA, if he wanted VA to obtain these records, he should identify the records and submit proper authorization so VA could obtain them.  

The Veteran has not submitted a release regarding private treatment records.  Nevertheless, in a note received in March 2009 Dr. B. wrote that the Veteran had internal derangement of the left knee related to an old military injury.  A December 2009 VA treatment record reflects that the Veteran refused primary care from VA and had an outside provider, Dr. B.  An August 2010 VA treatment record again lists Dr. B. as the Veteran's outside provider.  Notably, a February 2010 VA spine examination report indicates that the Veteran received about 50 percent of his care through VA.  During the June 2011 hearing, the Veteran testified that he had last seen a doctor for his left knee in March 2011, and took medications which he got from Tricare.  He added that Dr. B. was the doctor he saw for internal medicine and testified, "He takes care of my physical and my heart... And he makes sure that I'm in good shape as far as my body, you know, your blood, that my kidneys are good and my - everything..."  He added that he had appointments scheduled with Dr. B. and Dr. M., Tricare physicians, for his knee and back, and later reported that these physicians were treating him for vertigo.  The record was held open for 30 days following the June 2011 hearing, to allow the Veteran to submit treatment records from his Tricare physicians; however, no additional treatment records were subsequently associated with the record.  

While some treatment records from Dr. B., dated from January to February 2007, and the aforementioned note received in March 2009, have been associated with the record,  the aforementioned treatment records and statements from the Veteran reflect that additional treatment records from this physician are available.  In addition, while VA treatment records reflect that the Veteran was seen by a Dr. M. at the Colorado Springs Community Based Outpatient Clinic (CBOC), the Veteran has also reported treatment by a physician of the same name via Tricare.  Further, a March 2008 VA treatment note reflects that Dr. S. was the Veteran's primary care provider in the community and, during the August 2009 hearing, the Veteran testified that he had most recently received treatment for his back two weeks prior to the hearing, at Dr. J.'s office.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claims are being remanded, the AMC/RO should obtain and associate with the claims file any records of treatment pertinent to the claims on appeal from Dr. B., Dr. M., Dr. S., and/or Dr. J. (identified above).  If  current authorization to obtain these records is required, the AMC/RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

Additionally, the Board notes that, during the June 2011 hearing, the Veteran testified that he had Social Security and Medicare.  It is unclear whether the Veteran is in receipt of Social Security disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).   On remand, the AMC/RO should clarify whether the Veteran is in receipt of Social Security disability benefits and, if so, should obtain and associate with the claims file or Virtual VA e-folder a copy of any SSA decision regarding a claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

The AMC/RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Eastern Colorado VA HCS (dated from March 2004 to June 2011).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  Hence, the AMC/RO must obtain all outstanding pertinent VA treatment records from the Eastern Colorado HCS, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and the record before the examiner is complete the AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AMC/RO should specifically request any current authorization needed to obtain the identified private records noted above.  Thereafter, the AMC/RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AMC/RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AMC/RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The adjudication of the claim for higher rating should include specific consideration "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, as appropriate.  

Finally, the May 2011 VA spine examination report was associated with the Virtual VA e-folder the same month.  While the RO considered this VA examination report in its September 2011 rating decision, granting a 40 percent rating for the lumbar spine disability, effective April 25, 2011, the Agency of Original Jurisdiction has not considered this VA examination report in readjudicating the claim for a higher initial rating for the service-connected lumbar spine disability.  Thus, the AMC/RO's readjudication of the claim for a higher initial rating should include consideration of all evidence added to the record (to include the claims file and the Virtual VA e-folder) since issuance of the December 2010 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the Eastern Colorado VA HCS any records of evaluation and/or treatment of the Veteran, dated since June 2011.  The AMC/RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file or Virtual VA e-folder.

2.  The AMC/RO should associate any temporary folders in VA's possession with the remainder of the record on appeal.

3.  The AMC/RO should associate with the claims file or Virtual VA e-folder any pieces of evidence considered in the September 2011 rating decision which are pertinent to the claims on appeal. 

4.  The AMC/RO should furnish to the Veteran a VA Form 21-8940, to enable him to provide information pertinent to the claim for a TDIU.

5.  The AMC/RO should ask the Veteran to clarify whether he is in receipt of Social Security disability benefits.  If so, the AMC/RO should obtain from the SSA a copy of any decision(s) regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying those determinations.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file or Virtual VA e-folder.  

6.  The AMC/RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The letter should specifically explain how to establish entitlement to a TDIU.  

If current authorization is required to obtain outstanding treatment records from Dr. B., Dr. M., Dr. S., and/or Dr. J. (identified above), the AMC/RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file or Virtual VA e-folder.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).   

7.  If the Veteran responds, the AMC/RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. B., Dr. M., Dr. S., and/or Dr. J. (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file or Virtual VA e-folder.  

If any records sought are not obtained, the AMC/RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the Veteran's service-connected lumbar spine disability, to include any left lower extremity sciatica.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).  

Orthopedic examination - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 2 weeks but less than 4 weeks; (b) at least 4 weeks but less than 6 weeks; or (c) at least 6 weeks.

Additionally, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to the Veteran's age or impairment due to nonservice-connected disability-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.

9.  If the Veteran fails to report to any scheduled examination, the AMC/RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

10.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to any examination scheduled in connection with the claim for a TDIU, in adjudicating this claim, the AMC/RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 
Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the claims file and/or Virtual VA e-folder since issuance of the December 2010 SSOC) and legal authority.  The adjudication of the claim for a higher initial rating for the lumbar spine disability should include consideration of whether "staged rating" pursuant to Fenderson (cited to above), is warranted.  

12.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



	(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The AMC/RO is reminded that this appeal has been advanced on the Board's docket.


			
	S. L. KENNEDY	JACQUELINE E. MONROE	Veterans Law Judge, 	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
MARK W. GREENSTREET
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


